In an action, inter alia, to recover damages for libel and slander, plaintiff appeals from an order of the Supreme Court, Nassau County, dated March 24, 1976, which granted defendants’ motion to dismiss the amended complaint. Order affirmed, with $50 costs and disbursements. Plaintiff, a school teacher, alleges that he was defamed by the defendants, who are his assistant principal, department chairman and principal, respectively. A review of the record shows that the substance of plaintiff’s claim is in tort for money damages. The actions of the defendants which plaintiff finds offensive were apparently performed in the course of, or arose out of, the performance of official duties. Under such circumstances, section 3813 of the Education Law requires that no action or special proceeding shall be prosecuted or maintained unless a notice of claim shall have been made and served in compliance with section 50-e of the General Municipal Law. As there is no contention that any such notice of claitn has been served herein, the order dismissing the amended complaint must be affirmed. Ruocco v
*621Doyle (38 AD2d 132) is inapposite on the facts of this case. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.